         Case 8:18-cr-00157-TDC Document 89 Filed 11/05/18 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MARYLAND

UNITED STATES OF AMERICA                             *
                                                     *
                v.                                   *
                                                     *   CRIMINAL NO. TDC-18-157
LEEELBAZ,                                            *
   a/k/a "Lena Green"                                *
                                                     *
                Defendant                            *
                                                     *
                                               *******
              ORDER GOVERNING POTENTIAL VICTIM NOTIFICATION

         Upon the motion of the Government to Authorize Alternative Victim Notification

Procedures in this case, the Court finds that: (i) the "multiple crime victims" provision of 18 U.S.C.

S   3771(d)(2) applies to this case because it is impracticable for the Government to notify the

numerous potential crime victims in this case of their rights on an individual basis; (ii) the

Government's proposed alternative notification procedure set out in its Motion to Authorize

Alternative Victim Notification Procedures is a reasonable procedure to satisfy the Government's

obligations under 18 U.S.C.   S 3771 that   does not unduly complicate or prolong the proceedings;

and (iii) the Defendant does not oppose publication of a website.

         IT IS HEREBY ORDERED THAT the Government may provide notice to potential crime

victims in this case through publication on a website maintained by the Department of Justice as

an alternative to providing individualized notice.



    II/I-I Ii    1£
Date      '                                              Honorable Theodore D.
                                                         United States District Ju
